ICJ_053_Namibia_UNSC_NA_1971-01-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER OF 29 JANUARY 1971

1971

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RESOLUTION 276 (1970)

DU CONSEIL DE SECURITE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 29 JANVIER 1971
Official citation:

Læai Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Rese-
tien 276 (1970), Order of 29 January 1971, I.C.J. Reports 1971, p. 12.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I’ Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1978) du Conseil de sécurité, ordonnance du 29 janvier 1971, C.I.J. Re-
cueil 1971, p. 12.

 

Node vente: SOD

 

 

 
12

INTERNATIONAL COURT OF JUSTICE

1971 YEAR 1971
29 January
General List
No. 53 29 January 1971

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER

Present: President Sir Muhammad ZAFRULLA KHAN; Vice-President
AMMOUN; Judges Sir Gerald FITZMAURICE, PADILLA NERVO,
Forster, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA;
Registrar AQUARONE.

THE COURT,
Composed as above,
After deliberation,

Having regard to Articles 31 and 68 of the Statute of the Court, and
to Article 83 of the Rules of Court,

Having regard to the resolution of the Security Council of the United
Nations dated 29 July 1970 requesting the International Court of Justice
to give an advisory opinion on the following question:

“What are the legal consequences for States of the continued
presence of South Africa in Namibia, notwithstanding Security
Council resolution 276 (1970)?”,
13 NAMIBIA (SOUTH WEST AFRICA) (ORDER OF 29 I 71)

Having regard to the written statements filed by the Governments of
Czechoslovakia, Finland, France, Hungary, India, the Netherlands,
Nigeria, Pakistan, Poland, South Africa, United States of America,
Yugoslavia, and by the Secretary-General of the United Nations,

Makes the following Order:

Whereas by a letter from the Secretary for Foreign Affairs to the
Registrar dated 13 November 1970, the South African Government made
an application for the appointment of a judge ad hoc to sit in the present
proceedings, in terms of Article 31, paragraph 2, of the Statute of the
Court;

Whereas, in accordance with the terms of Article 46 of the Statute
of the Court, the Court decided to hear the contentions of the South
African Government, concerning its claim to be entitled to choose a
judge ad hoc, in closed hearings by the Court;

Having heard the contentions of the Government of South Africa at
a closed hearing held on 27 January 1971, notice of which had been
given by the Registrar to those States which had indicated their intention
to present oral statements in accordance with Article 66, paragraph 2,
of the Statute of the Court;

THE COURT

Decides, by ten votes to five, to reject the application.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-ninth day of January, one
thousand nine hundred and seventy-one, in eight copies, of which one
will be placed in the Archives of the Court, one will be transmitted to
the Secretary-General of the United Nations, and the others will be
transmitted to the Governments of the following States, namely: Finland,
India, the Netherlands, Nigeria, South Africa, United States of America.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.

Judges Sir Gerald Firzmaurice, Gros and PETRÉN make the following
Joint Declaration:

We are unable to concur in the decision to reject embodied in the
Order, for reasons which we reserve the right to make known at a later

5
14 NAMIBIA (SOUTH WEST AFRICA) (ORDER OF 29 I 71)

opportunity, inasmuch as the present question is, from certain aspects,
related to the substance of the matter on which an advisory opinion has

been requested of the Court.

Judges ONYEAMA and DILLARD make the following Joint Declaration:

We are unable to concur in the decision of the Court. While we do not
think that under Article 83 of the Rules of Court the Republic of South
Africa has established the right to designate a judge ad hoc, we are
satisfied that the discretionary power vested in the Court under Article 68
of its Statute permits it to approve such designation and that it would
have been appropriate to have exercised this discretionary power in
view of the special interest of the Republic of South Africa in the question
before the Court.

(Initialled) Z.K.
({nitialled) S.A.
